***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
   ANGELA BORELLI, ADMINISTRATRIX (ESTATE
     OF BRANDON GIORDANO) v. ANTHONY
              RENALDI ET AL.
                 (SC 20232)
             Robinson, C. J., and Palmer, McDonald, D’Auria,
                     Mullins, Kahn and Ecker, Js.*

                                   Syllabus

The plaintiff, the administratrix of the estate of the decedent, B, sought to
    recover damages for the death of B as a result of the alleged negligence
    of the defendants, the town of Seymour and three officers of the Seymour
    Police Department. B was a backseat passenger in a vehicle operated
    by E. E had activated underglow lights that were affixed to the undercar-
    riage of the vehicle, the use of which are illegal, and an officer of the
    Seymour Police Department, observing the lights, pursued E’s vehicle
    in an attempt to pull E over. In response to the pursuit, E operated
    his vehicle at a high rate of speed, and, after the officer activated his
    emergency lights and siren, he notified dispatch that he was in pursuit
    of E’s vehicle. Within two minutes of the start of the pursuit, E’s vehicle
    struck an embankment and flipped onto its roof, causing injuries to B
    that ultimately resulted in his death. The plaintiff alleged, inter alia,
    that the officer negligently pursued E’s vehicle, the shift supervisor
    negligently failed to follow department protocol and failed to order the
    termination of the pursuit, and the defendant town was liable pursuant
    to statute (§ 52-557n (a) (1) (A)) for the negligent acts of its employees
    and was required to indemnify the defendant officers. The trial court
    granted the defendants’ motion for summary judgment, concluding that
    they were entitled to governmental immunity and that the plaintiff’s
    claim regarding indemnification also failed as a matter of law. In conclud-
    ing that the defendants were immune from liability, the court reasoned
    that, although the statute (§ 14-283 (d)) governing the operation of emer-
    gency vehicles and the town pursuit policy required police officers, in
    determining whether to initiate a pursuit, to drive with due regard for the
    safety of the general public, that mandate necessarily required officers
    to exercise their judgment and that their duty under those provisions,
    therefore, was discretionary. The trial court rendered judgment for the
    defendants, from which the plaintiff appealed. Held:
1. This court having concluded that § 14-283 (d), the uniform statewide
    pursuit policy set forth in the applicable state regulations (§§ 14-283a-
    1 through 14-283a-4), and the town pursuit policy require officers to
    exercise judgment in determining whether to pursue a fleeing motorist,
    the trial court correctly concluded that the defendant officers had a
    discretionary, rather than a ministerial, duty under § 14-283 (d) to drive
    with due regard for the safety of all persons and property and, therefore,
    were entitled to immunity from liability for their decision to pursue E’s
    vehicle: the phrase ‘‘due regard’’ in § 14-283 (d) imposes a general duty
    on officers to exercise their judgment and discretion in a reasonable
    manner, and, therefore, the duty to act with due regard is a discretionary
    one, and the imposition of a discretionary duty under § 14-283 (d) was
    further supported by prior cases of this court that have interpreted
    similar statutory language to create a discretionary, rather than a ministe-
    rial, duty to act; moreover, the uniform statewide pursuit policy set
    forth in §§ 14-283a-1 through 14-283a-4 of the state regulations reinforces
    the discretionary nature of the duty of officers in the context of police
    pursuits, as that policy requires officers to evaluate the particular circum-
    stances presented and to weigh the risks presented by pursuing a vehicle
    against the risks presented by not pursuing; furthermore, the language
    of the town pursuit policy also reinforces the discretionary nature of
    the duty imposed on the defendant officers, as that language makes
    clear that they are required to exercise their judgment and discretion
    in evaluating the particular circumstances in determining whether to
    engage in and to continue a pursuit.
2. The trial court correctly determined that the plaintiff had failed to prove
    that the identifiable person-imminent harm exception to discretionary
   act immunity applied, as the plaintiff failed to demonstrate that B was
   an identifiable person or a member of a class of foreseeable victims:
   the record revealed that B was not legally compelled to get into E’s
   vehicle and was a voluntary passenger, and, thus, the plaintiff failed to
   demonstrate that B was a member of a class of foreseeable victims;
   moreover, notwithstanding the plaintiff’s suggestion that, because § 14-
   283 (d) requires officers to drive with due regard for the safety of
   the general public, B belonged to a class of foreseeable victims, that
   suggestion was inconsistent with both this court’s prior interpretations
   of the scope of the identifiable person-imminent harm exception and
   the public policy principles underlying the grant of governmental immu-
   nity to the discretionary acts of municipal officers; furthermore, the
   plaintiff’s argument that B was an identifiable person implicated the
   same public policy principle as her argument that he was a member of
   a class of foreseeable victims, as, in the context of a police pursuit,
   there always will be at least one person whose presence the police
   could or should be aware of, namely, the driver of the pursued vehicle,
   and, if this court agreed with the plaintiff, the exception would swallow
   the rule.
          (Two justices concurring separately in two opinions;
                  one justice dissenting in one opinion)
       Argued April 29, 2019—officially released June 24, 2020**

                           Procedural History

   Action to recover damages for, inter alia, the death
of the plaintiff’s decedent as a result of the alleged
negligence of the named defendant et al., and for other
relief, brought to the Superior Court in the judicial dis-
trict of Ansonia-Milford, where the defendants filed
apportionment complaints against Angela Borelli and
Eric Ramirez; thereafter, the court, Tyma, J., granted
the defendants’ motion for summary judgment and ren-
dered judgment thereon, from which the plaintiff
appealed. Affirmed.
  Steven J. Errante, with whom were Matthew D. Popi-
lowski and, on the brief, Daniel P. Scholfield and Mar-
isa A. Bellair, for the appellant (plaintiff).
  Thomas R. Gerarde, with whom was Kristan M. Mac-
cini, for the appellees (defendants).
                         Opinion

   KAHN, J. This appeal requires us to consider the
narrow question of whether a town and its municipal
police officers are shielded by governmental and quali-
fied immunity from liability for the decision to initiate
a high-speed police pursuit that lasted less than two
minutes and ended in a fatal automobile accident. The
plaintiff, Angela Borelli, administratrix of the estate of
Brandon Giordano (decedent), appeals1 from the judg-
ment of the trial court granting summary judgment in
favor of the defendants, the town of Seymour (town)
and three officers of the Seymour Police Department
(department), Officer Anthony Renaldi, Officer Michael
Jasmin and Sergeant William King. The plaintiff claims
that the trial court incorrectly concluded that (1) Gen-
eral Statutes § 14-283 (d)2 imposes a discretionary
rather than a ministerial duty on police officers ‘‘to
drive with due regard for the safety of all persons and
property’’ in determining whether to pursue a motorist
who flees when an officer attempts to pull him or her
over, and (2) the plaintiff failed to demonstrate that
any issue of material fact remained regarding whether
the decedent was an identifiable victim subject to immi-
nent harm on the basis of the court’s finding that there
was no evidence in the record supporting that conclu-
sion. We affirm the judgment of the trial court.
   It is important at the outset to emphasize what this
case is not about. The issue presented in this appeal is
independently narrowed by the statutory language and
the claims raised by the plaintiff on appeal. First,
although the plaintiff’s complaint reasonably may be
read to have raised the issue of whether governmental
immunity shields officers with respect to the manner
of driving while pursuing a fleeing motorist, her argu-
ment on appeal focuses exclusively on whether govern-
mental immunity applies to an officer’s decision to
engage in such a pursuit. Second, § 14-283 pertains
solely to the operation of emergency vehicles while
responding to emergency calls. See General Statutes
§ 14-283 (a) (‘‘As used in this section, ‘emergency vehi-
cle’ means any ambulance or vehicle operated by a
member of an emergency medical service organization
responding to an emergency call, any vehicle used by
a fire department or by any officer of a fire department
while on the way to a fire or while responding to an
emergency call but not while returning from a fire or
emergency call, any state or local police vehicle oper-
ated by a police officer or inspector of the Department
of Motor Vehicles answering an emergency call or in
the pursuit of fleeing law violators or any Department
of Correction vehicle operated by a Department of Cor-
rection officer while in the course of such officer’s
employment and while responding to an emergency
call.’’) Nothing in the language of § 14-283 suggests that
it pertains to the operation of emergency vehicles under
routine conditions. This decision, accordingly, does not
address the question of whether governmental immu-
nity applies to routine driving of emergency response
vehicles by municipal actors.
  The trial court found the following facts to be undis-
puted. ‘‘On the evening of March 9, 2012, [the decedent]
was a backseat passenger in a Ford Mustang convertible
operated by his friend, [Eric] Ramirez. Another friend,
Dion Major, was a passenger in the front seat. They
were headed to Major’s house in Seymour at the time
of the accident.
   ‘‘Ramirez exited Route 8 northbound at exit 22 in
Seymour, and proceeded to turn left onto Route 67
toward Oxford. At the time he was operating his vehicle
on Route 67, Ramirez had activated a set of lights that
were affixed to the undercarriage. The lights are com-
monly referred to as underglow lights, the use of which
. . . are illegal in this state.
   ‘‘As Ramirez proceeded on Route 67 in Seymour, his
vehicle came to the attention of Renaldi, who was
patrolling the west side of Seymour.3 Renaldi observed
Ramirez’ vehicle had illuminated underglow lights, and
he decided to pull him over. Renaldi was quickly able
to position his vehicle behind Ramirez’ vehicle. Ramirez
accelerated his vehicle in response, and Renaldi sped
up his vehicle in an attempt to lessen the distance
between the two vehicles. Ramirez continued operating
his vehicle at a high rate of speed and illegally passed
a few vehicles being operated in the same direction of
travel on Route 67. At the time Ramirez illegally passed
the vehicles, if not before that time, Renaldi activated
his emergency lights and siren with the intent to stop
Ramirez’ reckless driving. After he activated his lights
and sirens, Renaldi notified dispatch that he was
engaged in pursuit of Ramirez’ Mustang. Renaldi pur-
sued Ramirez’ vehicle into Oxford. After a few miles,
Ramirez turned off Route 67 onto Old State Road in
Oxford. Renaldi lost sight of the vehicle when it turned
onto Old State Road. While operating his vehicle on
Old State Road, Ramirez’ vehicle struck an embankment
off the side of Old State Road and turned over onto its
roof. [The decedent], who was fifteen years old at the
time, was killed in the accident. Ramirez and Major
survived. Renaldi located the overturned vehicle near
a commercial building, approximately two-tenths of one
mile from the intersection of Route 67 and Old State
Road. The entire pursuit lasted less than two minutes.’’
(Footnote added.)
   The plaintiff subsequently brought this action against
the town, Renaldi, Jasmin,4 and King. The complaint
alleged that Renaldi and Jasmin were negligent in pursu-
ing Ramirez’ vehicle, that King, who was the shift super-
visor, negligently failed to follow department protocol
requiring him to evaluate the initiation and continuation
of the pursuit and negligently failed to order the termi-
nation of the pursuit, and that the town was liable pursu-
ant to General Statutes § 52-557n (a) (1) (A) for the
negligent acts of its agents and/or employees and also
was liable to indemnify the officers pursuant to General
Statutes § 7-465. The defendants moved for summary
judgment as to all counts of the complaint, arguing,
inter alia, that the plaintiff’s claims were barred by
the doctrine of governmental immunity and that no
exception applied.
  The trial court granted the defendants’ motion, first
concluding that the officers’ alleged actions ‘‘inherently
involve[d] the exercise of judgment and discretion.’’
The court reasoned that, although both § 14-283 and
the Seymour Police Department Pursuit Policy (town
pursuit policy) require police officers, in determining
whether to initiate a pursuit, to drive with due regard
for the safety of the general public, that mandate neces-
sarily requires officers to exercise their judgment. The
court particularly pointed to the language of the town
pursuit policy, which directs officers to consider case
specific circumstances in determining whether to pur-
sue, such as the nature of the offense, traffic, weather,
road conditions and time of day. See Seymour Police
Department Pursuit Policy § 5.11.11 (A) through (H).
The officers’ actions, therefore, were entitled to govern-
mental immunity.
   The trial court next turned to the plaintiff’s con-
tention that an exception to discretionary act immunity
applied because the decedent was a member of a fore-
seeable class of victims and/or an identifiable individual
subject to imminent harm. The court found that there
were no allegations or evidence presented that the dece-
dent was a member of a foreseeable class of victims
because nothing in the record suggested that the dece-
dent was statutorily compelled or mandated to get into
Ramirez’ vehicle. The court also found that there was
no evidence in the record that Renaldi or Jasmin had
notice of the decedent’s presence in the vehicle. There-
fore, the court concluded, the plaintiff had not met her
burden of proving that the decedent was an identifiable
person subject to imminent harm. Because the court
concluded that the officers and the town were entitled
to governmental immunity, it also concluded that the
plaintiff’s claim for indemnification pursuant to § 7-465
failed as a matter of law. This appeal followed.
   We begin with the applicable standard of review.
‘‘Practice Book § 17-49 provides that summary judg-
ment shall be rendered forthwith if the pleadings, affida-
vits and any other proof submitted show that there is
no genuine issue as to any material fact and that the
moving party is entitled to judgment as a matter of law.
In deciding a motion for summary judgment, the trial
court must view the evidence in the light most favorable
to the nonmoving party. . . . The party moving for
summary judgment has the burden of showing the
absence of any genuine issue of material fact and that
the party is, therefore, entitled to judgment as a matter
of law. . . . On appeal, we must determine whether
the legal conclusions reached by the trial court are
legally and logically correct and whether they find sup-
port in the facts set out in the memorandum of decision
of the trial court.’’ (Internal quotation marks omitted.)
Reclaimant Corp. v. Deutsch, 332 Conn. 590, 598–99,
211 A.3d 976 (2019).
                             I
   The plaintiff first claims that the trial court incor-
rectly concluded that § 14-283 (d), as well as the applica-
ble regulations and the town pursuit policy, impose a
discretionary rather than a ministerial duty on police
officers ‘‘to drive with due regard for the safety of all
persons and property’’ when determining whether to
pursue a fleeing motorist.5 The plaintiff claims that § 14-
283 (d), the Uniform Statewide Pursuit Policy, set forth
in §§ 14-283a-1 through 14-283a-4 of the Regulations of
Connecticut State Agencies, and the town pursuit policy
together impose a ministerial duty on police officers to
exercise due regard for the safety of all persons and
property when initiating a pursuit of a fleeing motorist.
Specifically, the plaintiff contends that the applicable
provisions impose a ministerial duty on officers, before
engaging in a pursuit, to first weigh the seriousness of
the precipitating offense and the dangerousness of the
pursuit. Because we conclude that the applicable provi-
sions require officers to exercise judgment in determin-
ing whether to pursue a fleeing motorist, we conclude
that the trial court correctly determined that the duty
imposed is discretionary.
   The following principles of governmental immunity
are pertinent to our resolution of the plaintiff’s claims.
‘‘The [common-law] doctrines that determine the tort
liability of municipal employees are well established.
. . . Generally, a municipal employee is liable for the
misperformance of ministerial acts, but has a qualified
immunity in the performance of governmental acts.
. . . Governmental acts are performed wholly for the
direct benefit of the public and are supervisory or dis-
cretionary in nature. . . . The hallmark of a discretion-
ary act is that it requires the exercise of judgment. . . .
In contrast, [a ministerial act] refers to a duty which is
to be performed in a prescribed manner without the
exercise of judgment or discretion. . . .
   ‘‘Municipal officials are immunized from liability for
negligence arising out of their discretionary acts in part
because of the danger that a more expansive exposure
to liability would cramp the exercise of official discre-
tion beyond the limits desirable in our society. . . .
Discretionary act immunity reflects a value judgment
that—despite injury to a member of the public—the
broader interest in having government officers and
employees free to exercise judgment and discretion in
their official functions, unhampered by fear of second-
guessing and retaliatory lawsuits, outweighs the bene-
fits to be had from imposing liability for that injury.
. . . In contrast, municipal officers are not immune
from liability for negligence arising out of their ministe-
rial acts, defined as acts to be performed in a prescribed
manner without the exercise of judgment or discretion.
. . . This is because society has no analogous interest
in permitting municipal officers to exercise judgment
in the performance of ministerial acts. . . .
   ‘‘The tort liability of a municipality has been codified
in § 52-557n. Section 52-557n (a) (1) provides that
[e]xcept as otherwise provided by law, a political subdi-
vision of the state shall be liable for damages to person
or property caused by: (A) The negligent acts or omis-
sions of such political subdivision or any employee,
officer or agent thereof acting within the scope of his
employment or official duties . . . . Section 52-557n
(a) (2) (B) extends, however, the same discretionary
act immunity that applies to municipal officials to the
municipalities themselves by providing that they will
not be liable for damages caused by negligent acts or
omissions which require the exercise of judgment or
discretion as an official function of the authority
expressly or impliedly granted by law.’’ (Citations omit-
ted; footnote omitted; internal quotation marks omit-
ted.) Violano v. Fernandez, 280 Conn. 310, 318–20, 907
A.2d 1188 (2006).
   ‘‘For purposes of determining whether a duty is dis-
cretionary or ministerial, this court has recognized that
‘[t]here is a difference between laws that impose general
duties on officials and those that mandate a particular
response to specific conditions.’ Bonington v. Westport,
297 Conn. 297, 308, 999 A.2d 700 (2010). ‘A ministerial
act is one which a person performs in a given state
of facts, in a prescribed manner, in obedience to the
mandate of legal authority, without regard to or the
exercise of his own judgment [or discretion] upon the
propriety of the act being done.’ . . . Blake v. Mason,
82 Conn. 324, 327, 73 A. 782 (1909) . . . . In contrast,
when an official has a general duty to perform a certain
act, but there is no ‘city charter provision, ordinance,
regulation, rule, policy, or any other directive [requiring
the government official to act in a] prescribed manner,’
the duty is deemed discretionary.’’ (Citations omitted;
footnote omitted.) Northrup v. Witkowski, 332 Conn.
158, 169–70, 210 A.3d 29 (2019).
   ‘‘In accordance with these principles, our courts con-
sistently have held that to demonstrate the existence
of a ministerial duty on the part of a municipality and
its agents, a plaintiff ordinarily must point to some
statute, city charter provision, ordinance, regulation,
rule, policy, or other directive that, by its clear language,
compels a municipal employee to act in a prescribed
manner, without the exercise of judgment or discretion.
. . . Because the construction of any such provision,
including a municipal rule or regulation, presents a
question of law for the court . . . whether the provi-
sion creates a ministerial duty gives rise to a legal issue
subject to plenary review on appeal.’’ (Citations omit-
ted; internal quotation marks omitted.) Ventura v. East
Haven, 330 Conn. 613, 631–32, 199 A.3d 1 (2019).
   Because this appeal concerns the actions of police
officers and the town police department, we also
observe that ‘‘[i]t is firmly established that the operation
of a police department is a governmental function, and
that acts or omissions in connection therewith ordi-
narily do not give rise to liability on the part of the
municipality.’’ (Internal quotation marks omitted.) Gor-
don v. Bridgeport Housing Authority, 208 Conn. 161,
180, 544 A.2d 1185 (1988). ‘‘Indeed, this court has long
recognized that it is not in the public’s interest to [allow]
a jury of laymen with the benefit of 20/20 hindsight to
second-guess the exercise of a [police officer’s] discre-
tionary professional duty. Such discretion is no discre-
tion at all. . . . Thus, as a general rule, [p]olice officers
are protected by discretionary act immunity when they
perform the typical functions of a police officer.’’ (Cita-
tions omitted; internal quotation marks omitted.) Ven-
tura v. East Haven, supra, 330 Conn. 630–31.
   We next turn to the relevant statutory provisions and
rules. Section 14-283 permits the operators of emer-
gency vehicles to disregard certain traffic rules in light
of the circumstances. The term ‘‘emergency vehicle,’’
as used in § 14-283 (a), includes ‘‘any state or local
police vehicle operated by a police officer . . . in the
pursuit of fleeing law violators . . . .’’ Section 14-283
(b) (1) provides in relevant part that an operator of an
emergency vehicle may ‘‘(B) . . . proceed past any red
light or stop signal or stop sign, but only after slowing
down or stopping to the extent necessary for the safe
operation of such vehicle, (C) exceed the posted speed
limits or other speed limits imposed by or pursuant to
section 14-218a or 14-219 as long as such operator does
not endanger life or property by so doing, and (D) disre-
gard statutes, ordinances or regulations governing
direction of movement or turning in specific direc-
tions.’’ The ability to disregard traffic rules is not, how-
ever, unlimited. By its terms, § 14-283 applies to state
and local police vehicles only when ‘‘operated by a
police officer or inspector of the Department of Motor
Vehicles answering an emergency call or in the pursuit
of fleeing law violators . . . .’’ General Statutes § 14-
283 (a). Additionally, subsection (d) of § 14-283 pro-
vides: ‘‘The provisions of this section shall not relieve
the operator of an emergency vehicle from the duty to
drive with due regard for the safety of all persons and
property.’’ (Emphasis added.) It is this requirement,
that officers drive with due regard for safety, on which
the plaintiff relies in contending that the officers’ duty
to weigh the safety of all persons and property and the
seriousness of the offense prior to initiating a pursuit
was ministerial, rather than discretionary.
   The phrase ‘‘due regard,’’ however, rather than man-
dating a particular response to specific conditions,
imposes a general duty on officers to exercise their
judgment and discretion in a reasonable manner. See
Bonington v. Westport, supra, 297 Conn. 308 (high-
lighting significance of ‘‘difference between laws that
impose general duties on officials and those that man-
date a particular response to specific conditions’’).
Because § 14-283 (d) does not define the phrase ‘‘due
regard,’’ we are guided by General Statutes § 1-1 (a),
which provides: ‘‘In the construction of the statutes,
words and phrases shall be construed according to the
commonly approved usage of the language; and techni-
cal words and phrases, and such as have acquired a
peculiar and appropriate meaning in the law, shall be
construed and understood accordingly.’’ Both the legal
and common usage definitions yield the same conclu-
sion—’’due regard’’ directs officers to exercise their
judgment prudently. Black’s Law Dictionary defines the
term ‘‘due’’ as ‘‘[j]ust, proper, regular, and reasonable,’’
and ‘‘regard’’ as ‘‘[a]ttention, care, or consideration
. . . .’’ Black’s Law Dictionary (11th Ed. 2019) pp. 631,
1535. Those definitions evoke the early days of law
school, when all aspiring lawyers first learn of the clas-
sic concepts of ‘‘reasonable consideration’’ and ‘‘due
care.’’ ‘‘Due regard’’ is a synonym for those phrases,
which embody the duty to exercise good judgment.
The technical meaning of the phrase is echoed in the
common usage definition. Merriam-Webster’s Diction-
ary defines ‘‘with due regard to’’ as ‘‘with the proper
care or concern for.’’ Merriam-Webster’s Dictionary,
available at https://www.merriam-webster.com/diction-
ary/with due regard to (last visited June 16, 2020). By
its very definition, therefore, the duty to act with due
regard is a discretionary duty.6
  We also look to a related statute, General Statutes
(Supp. 2020) § 14-283a,7 which authorizes the adoption
of ‘‘a uniform, state-wide policy for handling pursuits
by police officers.’’ General Statutes (Supp. 2020) § 14-
283a (b) (1). As we explain in detail herein, the Uniform
Statewide Pursuit Policy adopted pursuant to § 14-283a
contemplates that officers will exercise their judgment
and discretion in giving due regard to the safety of all
persons and property when determining whether to
engage a pursuit.
  Our conclusion that § 14-283 (d) imposes a discretion-
ary duty on police officers to act finds further support
in the decisions of this court, which have interpreted
similar statutory language to create a discretionary,
rather than a ministerial, duty to act. For example, in
Coley v. Hartford, 312 Conn. 150, 95 A.3d 480 (2014),
we considered the type of duty created by General
Statutes (Rev. to 2013) § 46b-38b (d) (5) (B), which
directs officers who report to the scene of a report
of domestic violence, upon determining that no cause
exists for arrest, to remain ‘‘at the scene for a reasonable
time until, in the reasonable judgment of the officer,
the likelihood of further imminent violence has been
eliminated.’’8 The plaintiff in Coley argued that, because
the statute required that officers remain at the scene
for a reasonable time and exercise reasonable judg-
ment, they did not have discretion to do otherwise,
and the question of the reasonableness of the officers’
actions should go to the jury. Coley v. Hartford, supra,
163. We rejected that argument on the basis that the
phrases ‘‘reasonable judgment’’ and ‘‘reasonable time’’
inherently require the exercise of judgment and discre-
tion. (Internal quotation marks omitted.) Id., 165–66.
That language, we explained, ‘‘makes the manner of
performance expressly contingent upon the police offi-
cer’s discretion . . . .’’ Id., 166. Similarly, in the present
case, the requirement in § 14-283 (d) that, during a pur-
suit of a fleeing motorist, police officers must drive with
‘‘due regard for the safety of all persons and property,’’
directs officers to exercise their duties with discretion
and judgment.
    Our conclusion also finds support in the Uniform
Statewide Pursuit Policy, set forth in §§ 14-283a-1
through 14-283a-4 of the Regulations of Connecticut
State Agencies.9 Those regulations dictate generally that
‘‘[t]he decision to initiate a pursuit shall be based on the
pursuing police officer’s conclusion that the immediate
danger to the police officer and the public created by the
pursuit is less than the immediate or potential danger
to the public should the occupants of such vehicle
remain at large.’’10 Regs., Conn. State Agencies § 14-
283a-4 (a) (1). Section 14-283a-4 also incorporates the
requirement that officers drive with ‘‘due regard for the
safety of persons and property.’’ Id., § 14-283a-4 (b) (4).
In addition to setting forth the general standard, § 14-
283a-4 establishes detailed guidelines for officers to
follow in exercising their discretion. For instance, sub-
section (a) (2) provides that, in determining whether
to initiate a pursuit, officers must consider road,
weather and environmental conditions; population den-
sity and vehicular and pedestrian traffic; whether the
identity of the occupants is known; whether immediate
apprehension is necessary to protect the public or
police officers and apprehension at a later time is feasi-
ble; the relative performance capabilities of the pursuit
vehicle and the vehicle being pursued; the seriousness
of the offense; and the presence of other persons in
the police vehicle. Id., § 14-283a-4 (a) (2). All of these
considerations highlight the discretionary nature of the
duty. In each instance, an officer is required to evaluate
the particular circumstances presented, and then weigh
the risks presented by pursuing the vehicle against the
risks presented by not pursuing.
  We acknowledge that the Uniform Statewide Pursuit
Policy provides detailed rules governing the conduct
of the pursuit. Regs., Conn. State Agencies §§ 14-283a-
1 through 14-283a-4; see footnote 9 of this opinion.
Those rules, however, do not constrain the officer’s
discretionary determination of the decision at issue in
this appeal—the determination of whether to pursue.
Many of the rules govern the actual conduct of the
pursuit itself. For example, § 14-283a-4 (b) (2) of the
Regulations of Connecticut State Agencies requires that
a pursuing officer ‘‘activate appropriate warning equip-
ment.’’ Additionally, the pursuing officer must notify
dispatch immediately of the pursuit, including the loca-
tion, direction and speed of the pursuit, the description
of the pursued vehicle and the initial purpose of the
stop. Regs., Conn. State Agenciess § 14-283a-4 (b) (3).
Even these detailed rules governing the conduct of the
pursuit contemplate that officers will exercise discre-
tion in implementing them. For example, the rule that
ordinarily a pursuit cannot consist of more than three
police vehicles is preceded by the qualifying phrase,
‘‘[u]nless circumstances dictate otherwise . . . .’’ Id.,
§ 14-283a-4 (b) (5).
   The Uniform Statewide Pursuit Policy’s rules govern-
ing supervisory responsibilities are also quite detailed
but similarly contemplate that supervisors will exercise
judgment and discretion in carrying out their duties. For
example, § 14-283a-4 (c) (1) of the regulations requires
supervisors to ‘‘evaluate the situation and conditions
that caused the pursuit to be initiated, the need to con-
tinue the pursuit, and shall monitor incoming informa-
tion, coordinate and direct activities as needed to
ensure that proper procedures are used.’’ (Emphasis
added.) This language inherently ‘‘makes the manner
of performance expressly contingent upon the [supervi-
sor’s] discretion . . . .’’ Coley v. Hartford, supra, 312
Conn. 166.11
   The town pursuit policy further reinforces the discre-
tionary nature of the duty imposed on officers engaged
in pursuit. That policy begins by recognizing the risks
presented by police pursuits as well as the public inter-
est in allowing officers the freedom to pursue persons
who have or are violating the law. See Seymour Police
Department Pursuit Policy § 5.11.11. The remainder of
the town pursuit policy provides guidelines to assist
officers in exercising their judgment in this area that
is fraught with risk on either side. Considering the grav-
ity of the concerns at issue, the policy states: ‘‘Police
officers shall make every reasonable effort to appre-
hend a fleeing violator, but pursuit should not be carried
to such an extent as to appreciably endanger the lives
of innocent users of our streets and highways, or the
officer himself.
  ‘‘As a general rule, pursuit is not recommended or
favored when the potential danger to the officer and
the general public outweighs the potential advantage
of apprehending a fleeing vehicle by such means. Stated
simply, pursuit is clearly inappropriate when the pursuit
itself endangers life more than the escape of the person
pursued. Delay may also be the wiser choice when the
person is known and he or she poses no immediate
threat to the community.’’ Id.
   In light of the risks presented by a pursuit, the town
pursuit policy directs officers to weigh ‘‘many factors’’
in determining whether to initiate a pursuit. Id. In partic-
ular, some of the questions that officers ‘‘must ask them-
selves when deciding whether or not to pursue’’ include
the nature of the offense, the time of day, weather and
road conditions, geographical location (proximity to a
school or hospital), population density, the officer’s
familiarity with the area, and the police cruiser’s capa-
bility and reliability. Id., § 5.11.11 (A) through (H). It is
significant that the policy characterizes these consider-
ations as questions that officers must ‘‘ask themselves’’
and also indicates that, under some circumstances,
delay may be the ‘‘wiser choice.’’ That language makes
very clear that the officers are required to exercise their
judgment and discretion in evaluating the particular
circumstances when determining whether to engage in
a pursuit.
   The town pursuit policy also directs officers to exer-
cise their discretion in determining whether to continue
a pursuit, providing that, once a pursuit has been initi-
ated, ‘‘a continuing reconsideration of the above factors
should be made by the officer. Once made, the decision
to pursue is not irrevocable, and it is the intelligent
officer who knows when to discontinue the chase. The
experience and common sense of each officer and his
knowledge of the area should also guide him in his
decision.’’ Id., § 5.11.11. The policy further explains that
a continuing pursuit is ‘‘authorized when the pursuing
officer has reasonable grounds to believe that an indi-
vidual clearly exhibits an intent to avoid arrest by using
his motor vehicle to flee. It is important that an officer
weigh the seriousness of the offense which has been
committed against the hazards present to the health
and welfare of citizens that might be affected by the
chase. If the pursuit is initiated, a continuous balancing
of the seriousness versus public safety is mandatory.’’
Id., § 5.11.12 (B).
   This language clearly directs a municipal actor to
exercise judgment and discretion. The town pursuit
policy instructs officers to use common sense and rely
on their experience, to be guided by reasonable grounds
to determine if the individual intends to avoid arrest,
to ‘‘weigh’’ the seriousness of the offense against the
risks presented by the chase, to continually ‘‘balance’’
those concerns, and to act as an ‘‘intelligent officer
. . . .’’ Id., §§ 5.11.11 and 5.11.12 (B). Just as with the
statutory and policy language at issue in Coley v. Hart-
ford, supra, 312 Conn. 166, all of these policy provisions
make the manner of performance contingent upon the
police officer’s discretion. We therefore conclude that
§ 14-283, read together with the Uniform Statewide Pur-
suit Policy, set forth in §§ 14-283a-1 through 14-283a-4
of the Regulations of Connecticut State Agencies, and
the town’s pursuit policy, imposes a discretionary
rather than a ministerial duty upon police officers ‘‘to
drive with due regard for the safety of all persons and
property’’ when deciding whether to initiate the pursuit
of a fleeing motorist.
   We find unpersuasive the plaintiff’s claim that § 14-
283, the Uniform Statewide Pursuit Policy, set forth in
§§ 14-283a-1 through 14-283a-4 of the Regulations of
Connecticut State Agencies, and the town pursuit policy
create a ministerial duty to act, while affording officers
discretion as to how to act. Specifically, the plaintiff
suggests that, because the statutory language mandates
that police officers drive with due regard for safety,
there is no discretion to drive without such regard. The
plaintiff’s claim essentially is that the duty imposed on
police officers to drive with due regard for safety is not
an optional one. Therefore, the plaintiff contends, the
duty is a ministerial one. The plaintiff’s argument mis-
construes the nature of the distinction we have drawn
between discretionary and ministerial duties. We have
explained that ‘‘mandatory language does not necessar-
ily render a duty ministerial as opposed to discretionary
. . . .’’ Coley v. Hartford, supra, 312 Conn. 169. The
core distinction between the two types of duty lies not
in whether the duty is mandatory, but in whether the
performance of that duty will inherently require the
municipal actor to exercise judgment. As we explained,
§ 14-283 imposes a duty on officers to exercise their
judgment in determining whether to initiate, how to
conduct, and whether to continue the pursuit of a flee-
ing motorist. The mere fact that officers are required
to exercise good judgment in making those decisions
does not change the discretionary nature of their duties.
   We are similarly unpersuaded by the plaintiff’s reli-
ance on dictum from this court’s decision in Tetro v.
Stratford, 189 Conn. 601, 458 A.2d 5 (1983), which, like
the present case, arose from a police pursuit, for the
proposition that § 14-283 imposes a ministerial duty on
officers to drive with due regard for safety when decid-
ing whether to initiate a pursuit. For two reasons, Tetro
is inapplicable to the present case.
   First, Tetro presented a different question than the
one at issue in this appeal. The municipal defendants
in Tetro did not assert governmental immunity and did
not even directly challenge on appeal the jury’s finding
that they were negligent. Id., 604. Tetro concerned
issues of proximate cause, sufficiency of the evidence
as to proximate cause, and the applicability of § 14-283
to accidents that do not directly involve an emergency
vehicle. Id. The defendants argued before this court
that there was insufficient evidence to establish a causal
link between their acts or omissions and the plaintiff’s
injuries because the pursuing police cruiser was not
involved in the accident that caused those injuries. Id.
Instead, the plaintiff was injured when the car of the
fleeing motorist collided with the plaintiff’s vehicle. Id.,
603. The defendants argued that, because the statutory
mandate was that officers drive the emergency vehicle
with ‘‘due regard for the safety of all persons and prop-
erty,’’ liability pursuant to § 14-283 was limited to injur-
ies resulting from accidents that involved the
emergency vehicle itself. Id., 609. This court rejected
that argument, explaining, ‘‘[w]e see no reason to read
the words ‘safety of all persons and property’ so restric-
tively. . . . We . . . conclude that § 14-283 provides
no special zone of limited liability once the defendants’
negligence has been established.’’ (Citations omitted;
footnote omitted.) Id., 609–10. We merely rejected the
defendants’ suggested, narrow interpretation of the
words ‘‘due regard for the safety of all persons and
property’’ in § 14-283. Id.
   We also rejected the defendants’ claim that ‘‘public
policy requires a limitation of the liability of pursuing
police vehicles to accidents involving the police car
itself.’’ Id., 610. That claim, we reasoned, assumed that
the jury’s verdict in favor of the plaintiff was solely
predicated on the theory that the defendants had negli-
gently failed to abandon or terminate the pursuit. Id.
Because the jury returned a general verdict, however,
we had to presume that it also had found for the plaintiff
on his claim that the defendants were negligent in the
manner of pursuit, as to which the defendants had not
challenged the sufficiency of the evidence on appeal.
Id. Therefore, we concluded that the verdict must stand,
regardless of whether the defendants would prevail on
their public policy argument. Id., 610–11.
  In closing, we observed in dictum that, ‘‘[a]s a general
proposition, our common law and our statutes do not
confer upon police officers, whose conduct is negligent,
blanket immunity from liability to an innocent
bystander by virtue of their engagement in the pursuit of
persons whom they believe to have engaged in criminal
behavior.’’ (Emphasis added.) Id., 611. Our rejection of
the defendants’ claim that they were not liable for an
accident that did not directly involve the emergency
vehicle has no bearing on the question of whether the
duty imposed on officers by § 14-283 is discretionary
or ministerial. That question was simply not before us
in Tetro.
   Second, Tetro was decided in 1983—thirty-seven
years ago, and prior to the codification of the common
law in § 52-557n. We have since interpreted and applied
§ 52-557n in dozens of cases.12 See, e.g., Northrup v.
Witkowski, supra, 332 Conn. 166–77; Considine v.
Waterbury, 279 Conn. 830, 836–44, 905 A.2d 70 (2006);
Spears v. Garcia, 263 Conn. 22, 29–34, 818 A.2d 37
(2003). In the more recent decisions interpreting § 52-
557n, we have recognized that our interpretation of the
distinction between ministerial and discretionary duties
is one that has evolved over time. See, e.g., Northrup v.
Witkowski, supra, 166 (overruling Spitzer v. Waterbury,
113 Conn. 84, 154 A. 157 (1931), in light of ‘‘more modern
case law and statutes governing the distinction between
ministerial and discretionary duties’’). In summary, we
do not find Tetro to be either relevant or helpful. It
addressed a different question than that presented in
this case, was decided almost forty years ago, prior to
the evolution of our law, and the language that the
plaintiff points to is dictum.
                             II
   We next turn to the plaintiff’s claim that the trial
court incorrectly concluded that, because the plaintiff
had failed to demonstrate that the decedent was either
a member of a foreseeable class of identifiable victims
or an identifiable individual, the identifiable person-
imminent harm exception to governmental immunity
did not apply in the present case. Implicitly arguing that
the decedent was a member of a foreseeable class of
identifiable victims, the plaintiff claims that the lan-
guage of § 14-283 (d), which requires officers to ‘‘drive
with due regard for the safety of all persons and prop-
erty’’; (emphasis added); made the decedent an identifi-
able person. That is, under the plain language of the
statute, the plaintiff contends, all persons involved in
the pursuit are identifiable. To the extent that the plain-
tiff’s argument, relying on the language of § 14-283 (d),
may be construed to claim that the decedent was a
member of a foreseeable class of identifiable victims,13
the defendants respond that, because the decedent was
not legally compelled to be in the vehicle, he did not
belong to any such class.
   As to the decedent’s status as an identifiable individ-
ual, the plaintiff challenges the trial court’s finding that
no evidence had been presented to demonstrate that
Renaldi was aware that passengers were in the vehicle.
Even if the trial court’s finding was correct, the plaintiff
contends, pursuant to this court’s decision in Sestito v.
Groton, 178 Conn. 520, 423 A.2d 165 (1979), evidence
that Renaldi had specific knowledge of the presence of
passengers in the vehicle was not necessary in order
for the court to conclude that the decedent was an
identifiable individual. The defendants respond that this
court’s decision in Sestito has been limited to its facts.
They also dispute the plaintiff’s challenge to the trial
court’s factual finding that there was no evidence in
the record to support the conclusion that the decedent
was an identifiable individual. We conclude that the
trial court correctly determined that the plaintiff failed
to demonstrate that the decedent was either a member
of a class of foreseeable victims or an identifiable indi-
vidual.
   This court has recognized three exceptions to govern-
mental immunity, each of which, when proven, demon-
strates that, ‘‘despite the discretionary nature of the
officer’s acts or omissions, the officer’s duty to act was
clear and unequivocal so as to warrant imposing liability
on the municipality.’’ Edgerton v. Clinton, 311 Conn.
217, 230 n.13, 86 A.3d 437 (2014). In the present case,
only the identifiable victim-imminent harm exception to
governmental immunity is at issue.14 We have explained
that this exception, which ‘‘has received very limited
recognition in this state’’; (internal quotation marks
omitted) Grady v. Somers, 294 Conn. 324, 350, 984 A.2d
684 (2009); ‘‘has three requirements: (1) an imminent
harm; (2) an identifiable victim; and (3) a public official
to whom it is apparent that his or her conduct is likely
to subject that victim to that harm. . . . All three must
be proven in order for the exception to apply.’’ (Citation
omitted; internal quotation marks omitted.) Edgerton
v. Clinton, supra, 230–31. We have stated that this court
has ‘‘construed this exception to apply not only to iden-
tifiable individuals but also to narrowly defined identi-
fied classes of foreseeable victims.’’ (Internal quotation
marks omitted.) Durrant v. Board of Education, 284
Conn. 91, 100, 931 A.2d 859 (2007).
   The trial court rested its conclusion that the excep-
tion did not apply on the second of the three require-
ments, determining that there was no evidence in the
record that the decedent was either a member of a
foreseeable class or an identifiable individual. In
arguing that the decedent was an identifiable victim,
the plaintiff challenges both of those determinations by
the trial court. We first consider the plaintiff’s claim that
the decedent was a member of a foreseeable class—a
claim that cannot be squared with our case law. We
repeatedly have emphasized ‘‘the narrowness of the
class of persons who may be identified as foreseeable
victims . . . [observing that] [t]he only identifiable
class of foreseeable victims that we have recognized
for these purposes is that of schoolchildren attending
public schools during school hours because: they were
intended to be the beneficiaries of particular duties of
care imposed by law on school officials; they were
legally required to attend school rather than being there
voluntarily; their parents were thus statutorily required
to relinquish their custody to those officials during
those hours; and, as a matter of policy, they traditionally
require special consideration in the face of dangerous
conditions.’’ (Citation omitted; internal quotation marks
omitted.) Grady v. Somers, supra, 294 Conn. 351–52.
As the trial court correctly observed in its memorandum
of decision, the record in the present case revealed that
the decedent was not legally compelled to get into the
Mustang and was a voluntary passenger in the vehicle.
The trial court correctly concluded that the plaintiff
failed to demonstrate that the decedent was a member
of a foreseeable class of identifiable victims.
  The plaintiff’s suggestion to the contrary—namely,
that, because § 14-283 (d) requires officers to ‘‘drive
with due regard for the safety of all persons and prop-
erty’’; (emphasis added); the decedent belonged to a
foreseeable class of identifiable persons—would be
inconsistent with both this court’s prior interpretations
of the scope of the identifiable person-imminent harm
exception and the public policy principles underlying
governmental immunity. As we have explained, ‘‘[o]ur
decisions underscore . . . that whether the plaintiff
was compelled to be at the location where the injury
occurred remains a paramount consideration in
determining whether the plaintiff was . . . [a] member
of a foreseeable class of victims.’’ (Internal quotation
marks omitted.) Strycharz v. Cady, 323 Conn. 548, 575–
76, 148 A.3d 1011 (2016). We have thus far found this
condition to be satisfied only in the case of school-
children attending a public school during school hours.
   As a matter of public policy, moreover, the plaintiff’s
argument must be rejected. There is no question that
the officers owed a duty to drive with due regard for
the safety of all persons and property. The mere fact
that the officers owed a duty to a group of persons
that included the decedent, however, did not make the
decedent a member of a foreseeable class of victims.
As we explained in part I of this opinion, because the
duty imposed by § 14-283 (d) requires the exercise of
judgment and discretion, governmental immunity
applies. Under the plaintiff’s theory, however, every
person who is injured as a result of a police pursuit is
a member of a foreseeable class of identifiable victims.
If we were to agree with the plaintiff, the identifiable
victim-imminent harm exception would apply to every
police pursuit, and the exception would swallow the
rule. That conclusion would run contrary to the public
policy principles underlying the grant of governmental
immunity to the discretionary acts of municipal officers.
As we explained in part I of this opinion, discretionary
act immunity ‘‘reflects a value judgment that—despite
injury to a member of the public—the broader interest
in having government officers and employees free to
exercise judgment and discretion in their official func-
tions, unhampered by fear of second-guessing and retal-
iatory lawsuits, outweighs the benefits to be had from
imposing liability for that injury.’’ (Internal quotation
marks omitted.) Violano v. Fernandes, supra, 280 Conn.
319. If we were to accede to the plaintiff’s argument,
police officers would not have the discretion to deter-
mine whether, in their judgment, after considering the
particular circumstances presented, a pursuit is war-
ranted.
  We next address the plaintiff’s claim that the dece-
dent was an identifiable individual. We previously have
stated that ‘‘[a]n individual may be ‘identifiable’ for pur-
poses of the exception to qualified governmental immu-
nity if the harm occurs within a limited temporal and
geographical zone, involving a temporary condition.
Purzycki v. Fairfield, [244 Conn. 101, 110, 708 A.2d 937
(1998), overruled in part on other grounds by Haynes
v. Middletown, 314 Conn. 303, 323, 101 A.3d 249 (2014)];
see Tryon v. North Branford, 58 Conn. App. 702, 710,
755 A.2d 317 (2000) (because harm occurred within
framework limited in duration, place and condition,
plaintiff was ‘identifiable person’ within meaning of
exception). For the harm to be deemed imminent, the
potential for harm must be sufficiently immediate. In
fact, the criteria of identifiable person and imminent
harm must be evaluated with reference to each other.
An allegedly identifiable person must be identifiable as
a potential victim of a specific imminent harm. Like-
wise, the alleged imminent harm must be imminent in
terms of its impact on a specific identifiable person.’’
Cotto v. Board of Education, 294 Conn. 265, 275–76,
984 A.2d 58 (2009).
  The plaintiff’s argument that the decedent was an
identifiable individual is unavailing. The plaintiff’s argu-
ment rests on her theory that Renaldi could or should
have seen the decedent in the Mustang. Specifically,
the plaintiff claims that Renaldi should have been aware
of the decedent’s presence in the Mustang because
Renaldi performed a U-turn after he noticed the under-
carriage lights, which positioned him behind the Mus-
tang after he made the turn. That maneuver required
him to drive past the Mustang, which was a convertible
with the top down, so he likely would have been able
to see the passengers in the vehicle, particularly since
the boys were wearing ‘‘brightly striped, pink zebra
hats.’’ The plaintiff also argues that, because driving
around town in this manner was a Friday night tradition
for the boys, Renaldi ‘‘would have recognized [them]
immediately.’’
  In making this argument, the plaintiff relies heavily
on the sole decision in which this court has concluded
that a plaintiff had demonstrated that the person who
was harmed was an identifiable individual—Sestito v.
Groton, supra, 178 Conn. 520. In Sestito, an on duty
municipal police officer watched an ongoing barroom
brawl involving at least seven men taking place in a
bar’s parking lot. Id., 522–23. Despite the officer’s belief
that ‘‘one member of the group might [have been] armed
and a robbery suspect,’’ and, despite his own admission
that ‘‘he could have driven unimpeded into the lot,’’ he
did not intervene until after the decedent was shot
and killed. Id., 523. As we have previously observed,
however, ‘‘we decided Sestito before we adopted the
three-pronged imminent harm test . . . .’’ Edgerton v.
Clinton, supra, 311 Conn. 240. Moreover, this court has
repeatedly stated that Sestito has been confined to its
facts. See St. Pierre v. Plainfield, 326 Conn. 420, 436
n.15, 165 A.3d 148 (2017); Edgerton v. Clinton, supra,
240; Grady v. Somers, supra, 294 Conn. 353–54.
   Even if we assume without deciding that the plain-
tiff’s representation of the record is correct,15 the plain-
tiff’s argument that the decedent was an identifiable
individual implicates the same public policy principle
as her argument that he was a member of a foreseeable
class of victims. That is, because in the context of a
police pursuit, there will always be at least one person
whose presence the police could or should be aware
of—the driver of the pursued vehicle—if we agreed
with the plaintiff, the exception would swallow the rule.
   Accordingly, because the plaintiff failed to demon-
strate that the decedent was an identifiable individual,
and, because the decedent was not a member of a fore-
seeable class of identifiable victims, we conclude that
the trial court correctly determined that the plaintiff
had failed to prove that the identifiable person-immi-
nent harm exception to discretionary act immunity
applied.
   The judgment is affirmed.
 In this opinion ROBINSON, C. J., and PALMER,
McDONALD, D’AURIA, and MULLINS, Js., concurred.
   * The listing of justices reflects their seniority status on this court as of
the date of oral argument.
   ** June 24, 2020, the date that this decision was released as a slip opinion,
is the operative date for all substantive and procedural purposes.
   1
     The plaintiff appealed from the judgment of the trial court to the Appellate
Court, and we transferred the appeal to this court pursuant to General
Statutes § 51-199 (c) and Practice Book § 65-1.
   2
     Although § 14-283 has been amended by the legislature since the events
underlying the present case; see, e.g., Public Acts 2014, No. 14-221, § 1; these
amendments have no bearing on the merits of this appeal. In the interest
of simplicity, we refer to the current revision of the statute.
   3
     Renaldi testified at his deposition that, because he was traveling in the
opposite direction at the time that he observed the Mustang’s underglow
lights, he made a U-turn in order to position himself behind the Mustang.
Major recalled the start of the pursuit differently, and testified at his deposi-
tion that Renaldi’s car was positioned to the side of the road, ‘‘hiding’’ in
between a Peak Fitness building and a gate. According to Major, the police
cruiser pulled out behind the Mustang after they passed it, and the driver
did not make a U-turn. We consider it immaterial whether Renaldi made a
U-turn or pulled out from the side of the road.
   4
     There was conflicting evidence as to whether Jasmin had joined the
pursuit of the Mustang. In a statement provided to the police and attached as
an exhibit to the plaintiff’s objection to the defendants’ motion for summary
judgment, a witness stated that he saw two police cruisers pursuing the
Mustang. Jasmin swore in an affidavit attached as an exhibit to the defen-
dants’ motion for summary judgment, however, that he was not engaged in
the pursuit that evening and was not even aware at the time that a pursuit
was taking place. The trial court acknowledged that factual dispute and
observed that it was undisputed that Jasmin responded to the scene of the
accident. Because the trial court concluded that there were no remaining
issues of material fact as to governmental immunity, we infer that the court
concluded that the factual dispute regarding Jasmin’s participation in the
pursuit was not material. We agree. Even if we assume without deciding
that Jasmin was involved in the pursuit, that fact is immaterial to the question
of whether the trial court correctly concluded that the doctrine of govern-
mental immunity applied.
   5
     We emphasize that the question presented is limited both by the record
presented and by the arguments that the plaintiff has presented on appeal.
Because the facts of this case involve a police officer’s response to observed
illegal conduct, this appeal does not concern routine conduct during day-
to-day operations but, rather, an officer’s response to a violation of the law.
Additionally, the plaintiff’s argument on appeal narrows the issue presented.
Specifically, in her brief, the plaintiff states: ‘‘[T]he question before this
court is limited to determining whether the legislature intended to create
a ministerial obligation [for] officers to first account for the seriousness of
the offense and the dangerousness of the pursuit before engaging in it when
the legislature passed § 14-283.’’ (Emphasis added.) She states that this
requirement, ‘‘that an officer, at the start of a pursuit, take account of the
safety of others, and balance that against the seriousness of the offense,’’
is one that is mandatory and not subject to the officer’s discretion. If this
court agrees with the plaintiff, she explains, ‘‘it falls to the jury to determine
if the pursuing officers failed to take those factors into account at all when
they first engaged in an extremely dangerous, nighttime pursuit [for] a
minor infraction.’’ (Emphasis added.) Accordingly, this appeal is confined
to an officer’s decision to initiate a pursuit and does not concern the much
broader question of whether and under what circumstances the duty to
drive with due regard for the safety of others is discretionary or ministerial.
See Bieluch v. Bieluch, 199 Conn. 550, 555, 509 A.2d 8 (1986) (declining to
address issue not raised in party’s brief).
   In light of the narrow question presented in this appeal, we disagree with
the dissent’s assessment of the scope and effect of today’s decision. The
dissent implicitly acknowledges the narrow reach of our decision when it
provides an assessment of what it views as the likely odds that a plaintiff
will ‘‘succeed in a negligence lawsuit brought against a municipality or
municipal employee for that employee’s negligence.’’ Text accompanying
footnote 4 of the dissenting opinion. In a footnote, the dissent qualifies
that statement: ‘‘This assessment is not meant to include lawsuits seeking
recovery for personal injury or property damage caused by the negligent
operation of a motor vehicle under routine conditions.’’ Footnote 4 of the
dissenting opinion.
   6
     Because the requirement ‘‘to drive with due regard for the safety of all
persons and property’’ imposes a duty to exercise discretion, § 14-283 (d)
falls squarely within the general rule of § 52-557n (a) (2) that municipalities
‘‘shall not be liable for damages to person or property caused by . . . negli-
gent acts or omissions which require the exercise of judgment or discretion
as an official function of the authority expressly or impliedly granted by law.’’
Nothing in the language of § 14-283, which exclusively governs response to
emergencies, supports the position that the legislature intended to impose
anything other than a discretionary duty, or that it intended to delineate an
exception to § 52-557n.
   7
     General Statutes (Supp. 2020) § 14-283a (b) (1) provides: ‘‘The Commis-
sioner of Emergency Services and Public Protection, in conjunction with
the Chief State’s Attorney, the Police Officer Standards and Training Council,
the Connecticut Police Chiefs Association and the Connecticut Coalition
of Police and Correctional Officers, shall adopt, in accordance with the
provisions of chapter 54, a uniform, state-wide policy for handling pursuits
by police officers. Such policy shall specify: (A) The conditions under which
a police officer may engage in a pursuit and discontinue a pursuit, (B)
alternative measures to be employed by any such police officer in order to
apprehend any occupant of the fleeing motor vehicle or to impede the
movement of such motor vehicle, (C) the coordination and responsibility,
including control over the pursuit, of supervisory personnel and the police
officer engaged in such pursuit, (D) in the case of a pursuit that may proceed
and continue into another municipality, (i) the requirement to notify and
the procedures to be used to notify the police department in such other
municipality or, if there is no organized police department in such other
municipality, the officers responsible for law enforcement in such other
municipality, that there is a pursuit in progress, and (ii) the coordination
and responsibility of supervisory personnel in each such municipality and
the police officer engaged in such pursuit, (E) the type and amount of
training in pursuits, that each police officer shall undergo, which may include
training in vehicle simulators, if vehicle simulator training is determined to
be necessary, and (F) that a police officer immediately notify supervisory
personnel or the officer in charge after the police officer begins a pursuit.
The chief of police or Commissioner of Emergency Services and Public
Protection, as the case may be, shall inform each officer within such chief’s
or said commissioner’s department and each officer responsible for law
enforcement in a municipality in which there is no such department of the
existence of the policy of pursuit to be employed by any such officer and
shall take whatever measures that are necessary to assure that each such
officer understands the pursuit policy established.’’
   All references in this opinion to § 14-283a are to the version of that statute
set forth in the 2020 Supplement to the General Statutes.
   8
     The applicable Hartford Police Department policy and procedure simi-
larly required officers to remain at the scene ‘‘for a reasonable time until,
in the reasonable judgment of the officer, the likelihood of further imminent
violence has been eliminated.’’ Coley v. Hartford, supra, 312 Conn. 153 n.2.
   9
     Section 14-283a-4 of the Regulations of Connecticut State Agencies pro-
vides in relevant part: ‘‘(a) Initiation of Pursuit.
   ‘‘(1) The decision to initiate a pursuit shall be based on the pursuing
police officer’s conclusion that the immediate danger to the police officer
and the public created by the pursuit is less than the immediate or potential
danger to the public should the occupants of such vehicle remain at large.
   ‘‘(2) In deciding whether to initiate a pursuit, the police officer shall take
the following factors into consideration:
   ‘‘(A) Road, weather and environmental conditions;
   ‘‘(B) Population density and vehicular and pedestrian traffic;
   ‘‘(C) Whether the identity of the occupants is known and immediate
apprehension is not necessary to protect the public or police officers and
apprehension at a later time is feasible;
   ‘‘(D) The relative performance capabilities of the pursuit vehicle and the
vehicle being pursued;
   ‘‘(E) The seriousness of the offense; and
   ‘‘(F) The presence of other persons in the police vehicle.
   ‘‘(b) Pursuit Operations.
   ‘‘(1) All authorized emergency vehicle operations shall be conducted in
strict conformity with Sections 14-283a-1 to 14-283a-4, inclusive, of the Regu-
lations of Connecticut State Agencies, and section 14-283a of the Connecticut
General Statutes.
   ‘‘(2) Upon engaging in or entering into a pursuit, the pursuing vehicle
shall activate appropriate warning equipment. An audible warning device
shall be used during all such pursuits.
   ‘‘(3) Upon engaging in a pursuit, the police officer shall immediately notify
communications of the location, direction and speed of the pursuit, the
description of the pursued vehicle and the initial purpose of the stop. The
police officers shall keep communications updated on the pursuit. Communi-
cations personnel shall immediately notify any available supervisor of the
agency or agencies involved in such pursuit, clear the radio channel of non-
emergency traffic, and relay necessary information to other police officers
of the involved police agency or agencies, and adjacent police agencies in
whose direction the pursuit is proceeding.
   ‘‘(4) When engaged in a pursuit, police officers shall drive with due regard
for the safety of persons and property.
   ‘‘(5) Unless circumstances dictate otherwise, a pursuit shall consist of no
more than three police vehicles, one of which shall be designated as the
primary unit. No other personnel shall join the pursuit unless instructed to
participate by a supervisor.
   ‘‘(6) The primary unit involved in the pursuit shall become secondary
when the fleeing vehicle comes under police air surveillance or when another
unit has been assigned primary responsibility.
   ‘‘(c) Supervisory Responsibilities.
   ‘‘(1) When made aware of a pursuit, the appropriate supervisor shall
evaluate the situation and conditions that caused the pursuit to be initiated,
the need to continue the pursuit, and shall monitor incoming information,
coordinate and direct activities as needed to ensure that proper procedures
are used. Such supervisor shall also have the authority to terminate the
pursuit. When the agency supervisor communicates a termination directive,
all agency vehicles shall disengage warning devices and cease the pursuit.
   ‘‘(2) Where possible, a supervisory police officer shall respond to the
location where a vehicle has been stopped following a pursuit.
   ‘‘(d) Pursuit Tactics.
   ‘‘(1) Police officers not engaged in the pursuit as the primary or secondary
unit shall not normally follow the pursuit on parallel streets unless authorized
by a supervisor or when it is possible to conduct such an operation without
unreasonable hazard to other vehicular or pedestrian traffic.
   ‘‘(2) When feasible, available patrol units having the most prominent
markings and emergency lights shall be used to pursue, particularly as the
primary unit. When a pursuit is initiated by other than a marked patrol unit,
such unit shall become the secondary unit when a marked unit becomes
available as the primary unit, and such unit shall disengage from the pursuit
when another marked unit becomes available as the secondary unit.
                                        ***
   ‘‘(e) Termination of the Pursuit.
   ‘‘(1) The police officer serving as the primary unit engaged in the pursuit
shall continually re-evaluate and assess the pursuit situation, including all
of the initiating factors, and terminate the pursuit whenever he or she
reasonably believes that the risks associated with continued pursuit are
greater than the public safety benefit of making an immediate apprehension.
   ‘‘(2) The pursuit may be terminated by the primary unit at any time.
   ‘‘(3) A supervisor may order the termination of a pursuit at any time and
shall order the termination of a pursuit when the potential danger to the
public outweighs the need for immediate apprehension. Such decision shall
be based on information known to the supervisor at the time of the pursuit.
   ‘‘(4) A pursuit may be terminated if the identity of the occupants has been
determined, immediate apprehension is not necessary to protect the public
or police officers, and apprehension at a later time is feasible.
   ‘‘(5) A pursuit may be terminated when the police officers are prevented
from communicating with their supervisors, communications or other police
officers. . . .’’ (Emphasis in original.)
   10
      We reiterate that this appeal is limited to whether the decision to engage
in a pursuit of a fleeing motorist is a ministerial or discretionary act, and
does not address the manner of driving or the conduct of the pursuit itself.
See footnote 5 of this opinion. The distinction between the two—the decision
whether to initiate a pursuit and the manner in which that pursuit is con-
ducted —is illustrated in the Uniform Statewide Pursuit Policy, which treats
the initiation of a pursuit under a separate subsection. See footnote 9 of
this opinion. As we explain, that subsection details the various factors that
officers must consider in determining whether to initiate a pursuit, including
road, weather and environmental conditions. We discuss those factors in
detail in the body text accompanying this footnote.
   The manner of the pursuit is governed by subsections (b) and (d) of § 14-
283a-4 of the Regulations of Connecticut State Agencies. Those subsections
set forth, respectively, the rules governing pursuit operations and pursuit
tactics. See footnote 9 of this opinion. A few examples illustrate the distinc-
tion further. The pursuing vehicle must ‘‘activate appropriate warning equip-
ment’’ and use ‘‘[a]n audible warning device’’ during the pursuit. Regs., Conn.
State Agencies § 14-283a-4 (b) (2). The pursuit must not consist of more
than three vehicles. Id., § 14-283a-4 (b) (5). Pursuing officers ‘‘shall not
normally follow the pursuit on parallel streets unless authorized by a supervi-
sor or when it is possible to conduct such an operation without unreasonable
hazard to other vehicular or pedestrian traffic.’’ Id., § 14-283a-4 (d) (1). When
feasible, vehicles with the most prominent markings should be used in the
pursuit. Id., § 14-283a-4 (d) (2).
   11
      We observe that, pursuant to General Statutes § 4-170 of the Uniform
Administrative Procedure Act, the Uniform Statewide Pursuit Policy, as set
forth in §§ 14-283a-1 through 14-283a-4 of the Regulations of Connecticut
State Agencies, is subject to the review of the standing legislative regulation
review committee, comprised of members of the General Assembly, which
has the authority to reject proposed regulations. That approval process
ensures that the regulations are consistent with legislative intent.
   12
      To the extent that the dissent contends that our statutory interpretations
of § 52-557n have strayed from the intent of the legislature when it codified
the common law through § 52-557n in 1986, we disagree. If this court’s
interpretation of § 52-557n were contrary to the intent of the legislature,
surely, at some point in the almost forty years that have passed since the
passage of § 52-557n, the legislature would have weighed in on the issue.
As we have explained, ‘‘[t]ime and again, we have characterized the failure
of the legislature to take corrective action as manifesting the legislature’s
acquiescence in our construction of a statute. . . . Once an appropriate
interval to permit legislative reconsideration has passed without corrective
legislative action, the inference of legislative acquiescence places a signifi-
cant jurisprudential limitation on our own authority to reconsider the merits
of our earlier decision.’’ (Internal quotation marks omitted.) Spiotti v. Wol-
cott, 326 Conn. 190, 202, 163 A.3d 46 (2017).
   13
      The plaintiff argues that, because she has never claimed that the dece-
dent was a member of a foreseeable class of identifiable victims, the defen-
dants’ arguments that he was not a member of a foreseeable class are
irrelevant. Our review of the record, however, reveals that the plaintiff did
make this argument before the trial court, which concluded that the decedent
was not a member of a foreseeable class of identifiable victims. Moreover, as
we explain in this opinion, by contending that the decedent was identifiable
because he was included in the statutory language of ‘‘all persons’’ in § 14-
283 (d), the plaintiff implicitly argues that the decedent was a member of
a foreseeable class of identifiable victims.
   14
      The other two exceptions are: ‘‘where a statute specifically provides
for a cause of action against a municipality or municipal official for failure
to enforce certain laws; and . . . where the alleged acts involve malice,
wantonness or intent to injure, rather than negligence.’’ (Internal quotation
marks omitted.) Grady v. Somers, 294 Conn. 324, 338 n.14, 984 A.2d 684
(2009).
   15
      In rejecting the plaintiff’s claim that the decedent was an identifiable
individual, the trial court addressed the argument that the plaintiff made in
support of that proposition, namely, that the decedent was an identifiable
individual because Renaldi should have recognized the Mustang from a
previous incident in which he had pulled that vehicle over, and that Renaldi
had the opportunity to observe that there were passengers in the vehicle
on the night in question. The trial court determined that there was no
evidence in the record that Renaldi knew that the decedent was a passenger
in the Mustang.
   Although we assume for purposes of argument that the plaintiff’s represen-
tation of the record is correct, there are weaknesses in her argument. In
claiming that there was evidence that Renaldi should have been aware that
there were passengers in the vehicle, she points to the fact that the boys
were in a Mustang convertible with its top down in the winter, that the boys
wore brightly striped, pink zebra hats, and that Renaldi had stopped the
Mustang on a prior occasion when the boys were in that same vehicle,
wearing the hats. At his deposition, however, Renaldi testified that, when
he initially noticed the Mustang, he did not even notice that it was a convert-
ible and did not notice how many persons were inside the vehicle. Renaldi’s
attention initially was drawn to the undercarriage lights, which were like
disco lights, shining to the back and to the front. He then focused on trying
to obtain the license plate number, because it was his preferred practice
to obtain the license plate number prior to stopping a vehicle. As for his
prior contact with the Mustang, Renaldi testified at his deposition that he
did not recall that prior contact until two weeks later, when another officer
ran the license plate number and pointed out the prior contact to Renaldi.
Only then did Renaldi recall that he had previously stopped the Mustang
and that the boys had been driving the convertible with the top down in
winter and were wearing ‘‘goofy hats.’’ Moreover, the only evidence provided
regarding the zebra hats on the night in question was that Major wore one
and that Ramirez ‘‘might’’ have had one on. Not only was there no evidence
that the decedent was wearing a zebra hat, but Major testified at his deposi-
tion that the decedent was asleep in the back seat of the Mustang.